DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Applicant’s election without traverse of Group I,  claimed in claims 1-14 and 17-18 was previously acknowledged. Election was made of GOS as the prebiotic carbohydrate and lactoferrin as the protein. 
Claims 21-22, 24 and 27 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
In the reply filed 5/30/22, Applicants amended claims 1-3, 5-6, 8, 11-14, 17-18 were amended and claims 7, 9-10 were canceled. 
Claims 1-6, 8, 11-14, 17-18, 21-22, 24 and 27 are pending. 
Claims 1-6, 8, 11-14 and 17-18 read on elected Group I and are under consideration.
Claim Objections-Withdrawn
The objection to claim 10 is withdrawn due to cancellation of the claim.  

Claim Rejections - Withdrawn

The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of the claim. 
The rejection of claims 1-9 and 12  under 35 U.S.C. 103 as being unpatentable over Moscovici et al. (Food Funct. 2014, 2014,5,1898, cited on IDS) in view of Buchert et al. (“Crosslinking Food Proteins for Improved Functionality” Annu. Rev. Food Sci. Techonol. 2010,1:113-38) is withdrawn due to amendment of the claims. 
The rejection of claims 1,3, 5-6, 8, 11-14 and 17-18 under 35 U.S.C. 103 as being unpatentable over Livney et al. (US2014/0322340,cited on IDS) in view of Buchert et al. (“Crosslinking Food Proteins for Improved Functionality” Annu. Rev. Food Sci. Techonol. 2010,1:113-38) is withdrawn due to amendment of the claims. 

Response to Arguments
Applicant’s arguments with respect to rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections-NEW
Claim 1 is objected to because of the following informalities: “or any combination thereof” should be amended to “and any combination thereof”. 
Claim 8 is objected to because of the following informalities: “and” should be removed before “microbial protein”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "wherein said peptide covalently bound to said…”.  There is insufficient antecedent basis for this limitation in the claim. The limitation that recited the “covalently linked…” in claim 1 was deleted. 
This is a NEW rejection necessitated by amendment of claim 1. 

Claim Rejections - 35 USC § 102-NEW
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 11-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livney et al. (US2014/0322340,cited on IDS).  This is a NEW rejection necessitated by amendment of claim 1. 
Livney et al. teach protein and oligosaccharide conjugates as nanocapsular vehicle for nanoencapsulation of biologically active compounds, particularly nutraceuticals (Abstract). 
With respect to claim 1, Livney et al. teach rice protein hydrolysate (RPH)-maltodextrin (MD) conjugates ([0083], Example 1). Livney et al. also teach casein-MD (CN-MD) conjugates and their hydrolysates ([0012], Example 3).  maltodextrin is a prebiotic carbohydrate.  Livney et al. teach conjugation process by the Maillard reaction [0012], which meets the limitation of “Maillard conjugates”. 
          With respect to the limitation “wherein said peptide is a hydrolysate of a protein obtained via hydrolysis of the protein by a protease selected from the group consisting of a gastric protease, an intestinal protease or any combination thereof”, Please note, regarding the limitation “obtained via hydrolysis…” MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (Maillard conjugate comprising a peptide covalently bound to a prebiotic carbohydrate, wherein said peptide is a hydrolysate) and does not depend on the method of production (obtained via hydrolysis of the protein by a protease selected from…).
          With respect to claim 5,  RPH-MD produced by the Maillard reaction meet the limitation of a covalent bond is via a primary amine of said protein to a carbonyl of MD. 
          With respect to claim 6, Livney et al. teach rice protein hydrolysate (RPH)-maltodextrin (MD) conjugates ([0083], Example 1). The conjugates produced by the Maillard reaction meet the limitation of a covalently linked. 
          With respect to claim 8,  RHD is rice hydrolysate and is a plant protein. Casein is an animal protein. Livney et al. also teach CN-MD conjugate and hydrolysates. CN-MD meets the limitation of casein.
With respect to claim 11, Livney et al. teach CN-MD particles with a particle size of 100nm were formed [0266]. MPEP 2131.03 (Anticipation of Ranges [R-11.2013] I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE) states:  “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). The specific particle size of 100 nm is within the claimed range of 10 nm to 3000 nm and therefore anticipates claim 11.
With respect to claim 12, Livney et al. teach a RPH and MD at a 1:1 w/w ratio [0158]. 
With respect to claim 17, Livney et al. teach the conjugates comprising oligosaccharides as vehicles for nanoencapsulation of biologically active compounds, particularly nutraceuticals [0013]. 
With respect to claim 18, Livney et al. teach RPH-MD powder [0163]. Livney et al. teach suspended solids or liquids [0090].

Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
          
Claims 1,3, 5-6, 8, 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Livney et al. (US2014/0322340,cited on IDS). Please note this is a NEW rejection necessitated by amendment of the claims. 
The teachings of Livney et al. are presented in detail above. 
          Livney et al. does not teach the particle is a core-shell particle, and wherein the core comprises at least 70% by weight of the protein and the shell comprises at least 70% by weight of the prebiotic carbohydrate. However, Livney et al. is suggestive of the limitation.
With respect to claims 3 and 13, Livney et al. teach the particle comprises a shell and a core [0010]. It would have been obvious to a person of ordinary skill in the art to optimize the ratio of carbohydrate and protein in the shell and core. The concentration of the active agents is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the amount of carbohydrate and protein in the nanoparticle to arrive at the ranges of claim 3 and 13. 
           With respect to claim 13, as indicated above, the amount of carbohydrate and peptide in the core and shell is a result driven variable. Furthermore, as indicated above the limitation “obtained via hydrolysis…” MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (Maillard conjugate comprising a peptide covalently bound to a prebiotic carbohydrate, wherein said peptide is a hydrolysate) and does not depend on the method of production (obtained via hydrolysis of the protein by a protease selected from…).
With respect to claim 14, Livney et al. teach a method of incorporation of Vitamin D and conjugated linoleic acid into RPH-MD [0081], meeting the limitation of “further comprises a therapeutic agent”. 

Claims 1-6, 8, 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Livney et al. (US2014/0322340,cited on IDS) in view of Patel et al. (The current trends and future perspectives of prebiotics research: a review” 3 Biotech (2012) 1 115-125). 
The teachings of Livney et al. is presented above in detail.
Livney et al. does not teach the prebiotic carbohydrate is GOS or FOS. However, the teachings of Patel et al. cure this deficiency. 
Patel et al. teach prebiotics are non-digestible food ingredients that stimulate the growth of bifidogenic and lactic acid bacteria in the GI tract (Abstract). Patel et al. teach there is an arrow of prebiotics, such as inulin, FOS and GOS are established prebiotics (p. 115, 2nd col.). Patel et al. also teach that maltodextrin is a prebiotic with proven health properties (p. 115, 2nd col.). Patel et al. teach that FOS can be supplemented in foods to induce satiety and thus prevent obesity (p. 118, 1st col.). 
With respect to claims 2 and 4, it would have been obvious for a person of ordinary skill in the art to substitute the maltodextrin of Livney et al. with the FOS or GOS of Patel et al. MPEP 2143 states: Exemplary rationales that may support a conclusion of obviousness include the rationale that simple substitution of one known element for another to obtain predictable results. To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following: 
 (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 

With respect to (1) Livney et al. teach a Maillard conjugate of RPH-MD. MD is a prebiotic carbohydrate (oligosaccharide), which differs from the claimed conjugate comprises FOS or GOS as the prebiotic carbohydrate. With respect to (2), the functions of the prebiotics MD, FOS and GOS are well known in the art and include stimulation of the growth of bifidogenic and lactic acid bacteria in the GI tract. With respect to (3) one of ordinary skill in the art could have substituted the FOS or GOS for MD because they are all prebiotic carbohydrates. Moreover,  Livney et al. teach protein and oligosaccharide conjugates. With respect to (4), there is a reasonable expectation of success given that Livney et al. teach conjugates of peptides with oligosaccharides. Moreover, conjugation of peptides with oligosaccharides is known in the art. 
With respect to claim 2, as evidenced by Patel et al., prebiotics are non-digestible food ingredients. FOS and GOS are intestinal prebiotic fermentation substrates. 

Response to Arguments
Applicant's arguments filed 5/30/22 have been fully considered but they are not persuasive. Applicants argue that the instant application aims to provide a Maillard conjugate of a protein hydrolysate derived peptide and a prebiotic carbohydrate for modulation of gut microbiota. Applicants state that Maillard conjugates which endure gastric and intestinal digestion are expected to reach the colon and to undergo specific uptake and/or utilization by colonic probiotic bacteria. Applicants further argue that none of the references teach a protein hydrolysate derived peptide and prebiotic carbohydrate conjugate which endures gastric and intestinal digestion and therefore does not teach each and every element of the claims. Applicants argue that Livney et al. is silent with respect to a prebiotic carbohydrate. Applicants argue that maltodextrin is a starch derived polysaccharide and thus cannot be considered a prebiotic carbohydrate. Applicants argue that irrelevant to the current invention since it is not restricted to protein hydrolysate based Maillard conjugates and teaches both intake and hydrolysate as viable options. Applicants argue that Livney et al. is highly ambivalent with respect to a protein hydrolysate and the criticality of using specific protein hydrolysate to endure gastric and intestinal digestion. Applicants argue that Livney et al. does not teach the hydrolysate obtain via hydrolysis with the proteases claimed. Applicants argue that Livney et al. teaches enzymatic hydrolysis by gastric proteases on the final casein-MD conjugate to test durability and not a pre-hydrolysis. Applicants further argue that LFH to GOS the proteolysis of the LFH peptide in the small intestine is suppressed. Applicants argue that a skilled artisan would appreciate the criticality of using prebiotic and specific peptide obtained via hydrolysis of the protein by gastric/intestinal protease for obtaining digestion resistant particles and for modulating growth of probiotic bacteria in the gut, as opposed to digestible carbohydrates and proteins. Applicants argue that Livney et al. is silent regarding to a targeted delivery of the Maillard conjugates as a carbohydrate and amino acid source for modulating growth of probiotic bacteria in the gun as disclosed in the instant application. Applicants also argue that there are unexpected results  (Ex. 2, Fig. 2), wherein the protein component of the conjugates was protected during simulated digestion (LFH-GOS). Applicants argue that GOS conjugated to LFH improved the ability of L. casei to utilize the components compared to unconjugated GOS and LFH. 
          These arguments were considered, but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., endures gastric and intestinal digestion) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner disagrees that maltodextrin is not a prebiotic carbohydrate. Maltodextrin is an oligosaccharide and as disclosed by Patel et al. is also a prebiotic. The arguments to Livney et al. are unpersuasive because the reference clearly teaches a composition comprising a Maillard conjugate of a protein hydrolysate and a prebiotic carbohydrate. The fact that Livney et al. also teaches the intact protein is irrelevant. Moreover,  regarding the limitation “obtained via hydrolysis…” MPEP 2113 states "The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Therefore, determination of patentability is based on the product itself (Maillard conjugate comprising a peptide covalently bound to a prebiotic carbohydrate, wherein said peptide is a hydrolysate) and does not depend on the method of production (obtained via hydrolysis of the protein by a protease selected from…). With respect to the unexpected results, MPEP 2131.04 states “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). Moreover, the unexpected results are not commensurate in scope with the claims. MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case, the data presented is with a specific hydrolysate, LFH and either GOS or FOS as the prebiotic carbohydrate. One of ordinary skill in the art could not extrapolate the data from the specification to all protein hydrolysate and prebiotic carbohydrate conjugates. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 11-14 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/841,809 (reference and  application). Please note this is a NEW rejection because the copending Application was filed after mailing of the Non-Final Rejection. 
 Although the claims at issue are not identical, they are not patentably distinct from each other. The copending Application claims a particle comprising a plurality of conjugates, wherein each conjugate comprises a peptide covalently bound to a prebiotic carbohydrate, said peptide is a hydrolysate of a protein obtained via hydrolysis of the protein by a protease selected from the group consisting of a gastric protease, intestinal protease, including any functional analog thereof, said prebiotic carbohydrate comprises a mammalian milk oligosaccharide, anticipating the limitations of instant claim 1. Claims 2-20 of the copending Application anticipate the limitations of instant claims 1-6, 8, 11-14 and 17-18. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
          No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Examiner, Art Unit 1654            

/JULIE HA/Primary Examiner, Art Unit 1654